Order entered April 1, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00340-CV

       IN THE INTEREST OF A.E.J., L.S.J., AND D.M.J., CHILDREN

                On Appeal from the 301st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-17-19493

                                     ORDER

      Before the Court is appellant’s March 30, 2020 unopposed motion for an

extension of time to file appellant’s brief on the merits. We GRANT the motion

and extend the time to April 30, 2020. We caution appellant that further extension

requests in this accelerated appeal involving the termination of appellant’s parental

rights will be disfavored.


                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE